NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0186n.06

                                          No. 13-5473

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                  FILED
                                                                               Mar 10, 2014
LORENZO MALONE,                                        )
                                                                         DEBORAH S. HUNT, Clerk
                                                       )
       Petitioner-Appellant,                           )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE MIDDLE DISTRICT OF
JAMES FORTNER,                                         )   TENNESSEE
                                                       )
       Respondent-Appellee.                            )


       BEFORE: NORRIS, COLE, and GIBBONS, Circuit Judges.


       PER CURIAM.        Lorenzo Malone appeals the district court’s judgment denying his

petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.

       A jury found Malone guilty of first-degree felony murder, and the trial court sentenced

him to life in prison. The Tennessee Court of Criminal Appeals affirmed the trial court’s

judgment. State v. Malone, No. M2003-02770-CCA-R3-CD, 2005 WL 1521788 (Tenn. Crim.

App. June 27, 2005). The Tennessee courts denied Malone’s subsequent petition for post-

conviction relief.

       Malone filed a § 2254 petition, asserting numerous claims, including that his trial counsel

rendered ineffective assistance by failing to object to improper remarks that were made by the

prosecutor during closing argument. The district court denied Malone’s petition, concluding,

among other things, that the ineffective-assistance claim lacked merit, was untimely, and was
No. 13-5473
Malone v. Fortner

procedurally defaulted. The court granted a certificate of appealability for several of Malone’s

claims, including the ineffective-assistance claim.

       On appeal, Malone argues that that the district court erred by denying him relief on his

ineffective-assistance claim. The respondent argues that Malone’s ineffective-assistance claim is

procedurally defaulted.    We need not address respondent’s contention that the claim is

procedurally defaulted, however, because the claim is more easily resolved on the merits. See

Mahdi v. Bagley, 522 F.3d 631, 635 (6th Cir. 2008).

       To prevail on an ineffective-assistance claim, a petitioner must demonstrate deficient

performance by counsel resulting in prejudice. United States v. Wynn, 663 F.3d 847, 851 (6th

Cir. 2011). To establish prejudice, a petitioner must show that there is a reasonable probability

that, but for counsel’s error, the result of the proceeding would have been different. Sowell v.

Anderson, 663 F.3d 783, 795 (6th Cir. 2011).

       Regardless of the standard of review that we employ, see Jackson v. Houk, 687 F.3d 723,

731 (6th Cir. 2012), cert. denied, 133 S. Ct. 1243 (2013), Malone cannot demonstrate the

requisite prejudice, given the overwhelming evidence of his guilt, including his detailed

confession and the fact that police found the murder weapon and victim’s belongings at his

residence.

       Accordingly, we affirm the district court’s judgment.




                                               -2-